                                             Case 4:06-cr-00501-HSG Document 84 Filed 07/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       USA,                                              Case No. 06-cr-00501-HSG-1
                                   8                      Plaintiff,
                                                                                             ORDER DENYING MOTION FOR
                                   9                v.                                       TEMPORARY RELEASE FROM
                                                                                             CUSTODY
                                  10       DENTON,
                                                                                             Re: Dkt. No. 78
                                  11                      Defendant.

                                  12       USA,                                             Case No. 19-cr-00440-HSG-1
Northern District of California
 United States District Court




                                  13                      Plaintiff,                        Re: Dkt. No. 33
                                  14                v.
                                  15       DENTON,
                                  16                        Defendant.
                                  17

                                  18             Pending before the Court is Defendant Curtis Denton’s motion for temporary release from
                                  19   custody. See Dkt. No. 33.1 According to the motion, Mr. Denton’s son died in a car accident on

                                  20   June 29, 2020, and he seeks to be released for two days to attend the funeral services. Id.

                                  21   Understanding the gravity and time-sensitive nature of the circumstances, the Court directed Mr.

                                  22   Denton to supplement his request, on an expedited basis, with legal authority, including the

                                  23   applicable statute and any supporting case law that would permit the requested temporary relief.

                                  24   See Dkt. No. 37. However, Mr. Denton acknowledged that he could not identify any such

                                  25   authority. See Dkt. No. 38.

                                  26             The Court understands that Mr. Denton is in a unique position: he is currently in the
                                  27

                                  28   1
                                           Unless otherwise stated, all docket numbers in this order refer to Case No. 19-cr-0440.
                                          Case 4:06-cr-00501-HSG Document 84 Filed 07/08/20 Page 2 of 2




                                   1   custody of the United States Marshal Service at Santa Rita Jail, awaiting placement at a Bureau of

                                   2   Prisons (“BOP”) facility. See Dkt. No. 28 at 2–3. Mr. Denton correctly notes that under 18

                                   3   U.S.C. § 3622(a)(2), BOP may release a prisoner to “attend[] a funeral of a relative.” See Dkt. No.

                                   4   38. However, the statute does not grant the Court jurisdiction to order such temporary release.

                                   5   Mr. Denton appears to recognize this limitation, explaining that he is also seeking relief from BOP

                                   6   and the United States Marshal Service. See id.; see also 28 C.F.R. § 570.31(b) (explaining that

                                   7   “Sentenced inmates housed in contract facilities are not eligible to participate in the Bureau’s

                                   8   furlough program under these rules, but may apply for furloughs as specified in that facility’s

                                   9   written agreement with the Bureau” and that “Inmates who are U.S. Marshals prisoners housed in

                                  10   contract facilities are not eligible to participate, but must direct any furlough requests to the U.S.

                                  11   Marshals”).

                                  12           In the absence of a statute granting the Court authority to temporarily release a defendant
Northern District of California
 United States District Court




                                  13   after he has been sentenced, the Court finds that it lacks jurisdiction to order the temporary release

                                  14   Mr. Denton requests, and accordingly DENIES the motion. The Court offers its condolences to

                                  15   Mr. Denton and his family for the tragic loss of his son.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 8, 2020

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
